Order filed December 10, 2013, Withdrawn, Appeal Reinstated and Order
filed December 10, 2013




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                 NO. 14-13-00888-CR
                                      ____________

                     WILLIAM MARK RHODES, Appellant

                                            V.

                         THE STATE OF TEXAS, Appellee


                      On Appeal from the 248th District Court
                              Harris County, Texas
                          Trial Court Cause No. 1259408

                                        ORDER

       On December 10, 2013, this Court issued an order abating the appeal and directing
the trial court to conduct a hearing to determine whether appellant was entitled to proceed
without payment of costs for the reporter’s record. The reporter’s record has been filed.

       Accordingly, our order of December 10, 2013, is withdrawn.           The appeal is
reinstated. Appellant’s brief is due 30 days from the date of this order.

                                         PER CURIAM